Case 7:10-cr-00070-MFU Document 216 Filed 09/03/21 Page 1 of 1 Pageid#: 950




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

UNITED STATES OF AMERICA               )
                                       ) Case No. 7:10-CR-00070-3
v.                                     )
                                       )
DONALD JEROME WHORLEY,                 )
                                       ) By: Michael F. Urbanski
      Defendant                        ) Chief United States District Judge


                                      ORDER

      As set forth in the accompanying memorandum opinion, Whorley’s motion for early

termination of supervised release, ECF No. 214, is DENIED without prejudice.

      It is so ORDERED.

                                ENTERED:         September 3, 2021
                                                  Michael F. Urbanski
                                                  Chief U.S. District Judge
                                                  2021.09.03 12:05:05
                                                  -04'00'
                                ________________________________
                                Michael F. Urbanski
                                Chief United States District Judge
